Citation Nr: 1210537	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss and if so whether service connection is warranted.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities. 

3.  Entitlement to a disability rating in excess of 10 percent for left knee disability. 

4.  Entitlement to a disability rating in excess of 30 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from September 1966 until August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2011, the Board remanded this claim to afford the Veteran a hearing before the Board.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In November 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  The case has been returned to the Board and is ready for further review.  

The issues of entitlement too service connection for bilateral hearing loss, entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities, entitlement to a disability rating in excess of 10 percent for left knee disability and entitlement to a disability rating in excess of 30 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1969, the RO denied service connection for hearing loss.  The Veteran did not file a notice of disagreement and the decision became final.  

2.  Evidence added to the record since the final denial of entitlement to service connection for hearing loss in March 1969 includes evidence that was not previously before agency decision makers.  The evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1969 decision that denied the Veteran's claim for service connection for hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received and the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, as to the issue decided below, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionm4akers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In March 1969, the RO denied service connection for hearing loss, and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, and a VA examination report.   The service treatment records showed that during service both tympanic membranes were ruptured.  The separation examination report dated in August 1968 showed right ear hearing loss.  No hearing loss was noted on the current VA examination.  The claim was denied since hearing impairment was not found on examination.  

Evidence added to the record since the March 1969 denial consists of private treatment records, VA treatment records, and VA examination reports.  The private report of May 2007 indicated that audiometric testing results showed mild sensorineural hearing loss bilaterally.  The VA examination report of October 2007 found right side sensorineural hearing loss.  These records are new since they were not previously of record at the time of the previous decision.  As well they are material because they find a current hearing loss disorder, which was not previously of record.  The evidence is material as it raises a reasonable possibility of substantiating his claim. 

The evidence submitted by itself or when considered with previous evidence of record, does not relates to an unestablished fact necessary to substantiate the claim, and does not raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received and the claim for service connection for hearing loss has been reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for hearing loss.  A private examiner stated in May 2007 that audiometric testing was conducted.  The report of that testing was not included with the examiner's statement.  When VA is put on notice of the existence of private medical records which could be pertinent to the Veteran's claim, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally when the Veteran was examined by VA in October 2007, the examiner opined that the Veteran's hearing loss is less likely than not related to military acoustic trauma.  The examiner stated that when the Veteran's audiograms during service reflect conductive hearing loss that likely resulted from his traumatic TM perforation.  The examiner stated that the final audiogram in service was within normal limits making it less likely that his current loss was related to service.  The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  Moreover, as this opinion hinged on the observation of "normal" hearing at separation, the opinion, such that it is, runs counter to the ruling in Hensley.  Additionally the Board notes that defective hearing in the right ear was noted at separation.  Therefore, this issue must be remanded for an additional VA audiological opinion.  The examiner is directed to note the Veteran's claims of exposure to acoustic trauma, an in-service head TM injury, his Military Occupational Specialty (mortar man), when forming an opinion.  This would include the Veterans testimony before the undersigned.  

The Veteran is seeking service connection for a low back disorder as secondary to his service-connected bilateral knee disorder. When the Veteran was examined by VA in October 2007, the examiner stated that most of the Veteran's problems are more likely than not related to degenerative arthritis of normal aging.  He went on to state that the Veteran does have a mildly abnormal gait that may contribute to his back pain estimated at 20 percent.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examiner's opinion is inadequate as it is speculative and inconclusive.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to decide a claim.  See e.g. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient.  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  Thus an addendum opinion is required to determine if the low back disorder is due to or aggravated by the service connected bilateral knee disorder. 

The Veteran was last examined by VA for his bilateral knee disorder in October 2007.  He testified before the undersigned that he underwent left knee surgery in March 2011 and that his right knee disorder had become more symptomatic.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his disabilities.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private audiogram records from Dr. Sims, AuD, noted in his May 2007 report.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond

2.  The RO should obtain a new VA audiological examination and opinion with regard to the Veteran's claim for entitlement to service connection for hearing loss.  Audiometric testing must be conducted.  The examiner must provide an opinion as to whether the Veteran's hearing loss is at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. 

The examiner should provide a clear rationale and basis for all opinions expressed. The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file, to include: 

(a) Statements from the Veteran regarding exposure to acoustic trauma during his period of active service; 

(b)Service treatment records noting treatment for a TM rupture; and veteran's lay statements and testimony regarding this injury. 

(c)  Further, the examiner must address the abnormal hearing noted at separation for the right ear and the examiner not rely on the fact that the Veteran's left ear hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of any other process not related to in-service acoustic trauma, or the TM rupture, rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss. 

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible. 

3.  Schedule the Veteran for a VA examination by an orthopedist who has not previously examined him.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that the Veteran's back disorder is due to or aggravated by his service connected bilateral knee disorder.  Complete rationale must be provided for all opinions and conclusions drawn.  

The examiner should also evaluate the Veteran's bilateral knee disorder.  All indicated tests and studies should be accomplished.  Range of motion of the knees should be documented in degrees.  Scarring should be described in full.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examinations.  If any requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


